Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00519-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                              v.

                                 COUNTY OF LA SALLE,
                                      Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                         Honorable Russell Wilson, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We order that appellee County of La Salle recover its costs of this appeal, if any, from
appellants El Caballero Ranch, Inc. and Laredo Marine, L.L.C.

       SIGNED November 25, 2015.


                                               _________________________________
                                               Marialyn Barnard, Justice